departmentofthetreasury internal_revenue_service - - - - - - - date person to contact badge number contact telephone number contact ddress - - - - last day to etitibn tax_court tax_exempt_and_government_entities_division ein certified mail dear this is a final revocation letter regarding your exempt status under sec_501 c of the internal_revenue_code the revocation of your exempt status was made for the following reason s fails to meet the requirement for exemption under sec_501 c sec_1 c -1 c of the regulations state that an organization is not operated exclusively for one or more purposes if its net_earnings inure in whole or in part to the benefit of private_shareholder_or_individual it has been determined that - charitable purposes xarninationiindin s have determined that i has been involved in repeated excess_benefit transactions which resulied in private benefit and inurement to your former president and executive director was not operated exclusively for uctibneer substantial influence over the affairs of is family members and to your current president and both individuals were in a position to exercise based upon the above we are revoking your organization's exemption from federal_income_tax under sec_501 c of the internal_revenue_code effective contributions to your organization are no longer deductible under code sec_170after - ou are required to file income_tax returns on form_1 for all years beginning on and after tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code processing of income - if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address since your exempt status has been revoked you are required to file form_1120 u s_corporation income_tax return for all years beginning after - ncome tax returns for subsequent years are to be filed with the appropriate service_center identified in the instructions for those returns you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by code sec_61 c if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely r c ohdson director eo examinations i i enclosures publication cc department of the treasury internal_revenue_service taxpayer idenmicatiin number form tax yearjs ended contact numbers telephone fax certified mail - return recelpt requested dear sir or madern we have enclosed a copy of our report of examination explelnlng why we believe revocation of your exempt status under sec_501 ck3 of the internal_revenue_code code is necessary if you accept ourfindings take no further adlon we wlll issue a flnal revmation lettei if you do not agree with our proposed revocstkn yo must submit b us a written request for appeals o1ace conslderatlon wlthln days from the data of this letter to protest our decision your protest should include a statement of tha facts the applicable law and arguments in support of your position an appeals o f f i r will nview your case the appeals oflice 1s independent of the director eo bminationa the appeals 0ns ce resolves most disputes informally and promptly the enclosed pumlcatlon the exeminetim pmcess and publication exempt organiretions appeel prowdurn lor unegmed isstma explain how to appeal an internal_revenue_service irs decielon p u b l i o n also includes information on your righb as a faxpapr and the irs wllectlon pmws you may also request that we refer this matter for technical_advice aa explained in publicstion tf we issue a determindon letter to you based on technical_advice no further admlnlstrative appeal is available to you within the irs regarding the issue that was the subjsct d the technical_advice letler c a w n u n k 34bwf if we do not hear fmm p u within days from the dale of this letter we will pmcew your case based on the rmomrnendatbne shown in uio report d examln8tlon i you do not probeat this pmpoeed de rrnlnation within days from the date of this letter the irs mu mnslder it to be a fallure ta exhaust your available admlnbtratlve remedim sectkn b of the code provkies in part a dedaratory fudgrnent w decree under thls wdion shell not be lsaued in any prwceedlng u n k tne tax_court the claims coun or the d'irlct court ofthe united_states fur the met d columbia determlnw that the organization inwived has e x h a w its admlnlstmh remedles within the internal rsvenue servlae we wlll then h u e a fhral revoesltbn letter we will atso no the appropriate slate ofl5ctels of the revoartlan in accxrdance with d o n c of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate aseistanca is not a substitute for e6tabliehed irs procedures such a9 the formel appeals process the taxpayer_advocate wnnot mveme a legally comet tax deterrnlnetion or axtend the time flxed by law that you have tile a petition in b unlted states court the taxpayer_advocate can however see thata tax matter that may not have been resolved through normal channele gets pmrnpt and pro er handllng you stance if you may call toll pmrer you may contad your local taxp-r i-877-777-4778 and ask for taxpayer_advocate l ad-te at if you have any questions please call tho contact person at the telephone number shown in the headlng of thls letter if you write pleme provkie a telephone number and the r n o convenient time to call if we need to contad you thank you for your cooperation letter w-20az cauq nmbr 3droof - ' _ i - - b ' i ' v ' o r r n name of taqryer i ' i ' t ' ' a ' o i' i o n f ' ' i schedule or exhibit no t yaua ended ' pi ' i ' i i i ' onsrdollar_figurere a prike l x t a d ' ' cqnotitnk 'a kriwte wt'md inirmmit m s ' ' w h s k 3iniuenantmthem ' payment if k t hprop dk ' - ' fj whvthirmypartoftht' ' b ' - dmyiaid ta i ' ' ' i i ' h e d ' p p m t o i s bfkpiwhm prlvatabeneffr m d t t t o h i t n ' ' ho r rpaym of i i l wmh prhrpc'boosfir to him '8 pajmat to a ' i i ' ' i 1'2j hahercut intmw bcrwc n ahd to i tnsruanc compllny ibr i i ' i d e i a b w p y t a _ i c m t h t a p ' r i b baddit ui him ' ' ' in o w r r i h s a i - i ' mcdiul wwf tlz _ i ' curmsrt tacitiont anti uctimar wam a privsee barefit and ' ' ' ' ' - ' i d e_p a m t of t h treasury - intrrnljlbvenua service ' ' ' i ' l i i s ' ' i ' i a i ' i ' a porn 6-a odswocklot sec_1odean ' i_ tha lotoq a i a d b i u i t s d w o e q t h e l i c d h p o d s t d c l p o a p g m r f i a ' ' it started ib auction on ' i ' of - i - i - ' ' i - - - - a i i i - ' ' ' form8b6- ynme optaxuaver ' i ' ' i expwa on of rl ems ' i i schedule or- no ' it ' i ' i i ' ' a r f e a p d t b ' ' statbment of pacis ' cm ' it rocoind uxampc rtahrs h lhe htemal lbmhue s c i c t m i used car aalosrnuu fwaw ulh brg hia xq7 tho plrrpaso c r r u saxnc pmc cwose mo p p f i t charity thsy want the prooaeda to be gent to urhs w do hot -to the procad go ma g c n d fimd th g c a q l t'w m'thnu dipmbuted ts vamur d i t i s_r and social nervi s genizatioas w_i l h s i r m m u u i w u t o a l h individuplo to dor to tbek pdvihicbs for a tax doduhxi a chuity isa tnrir k x' lmdaha - adb crion awredurlot on who ww a owmd ' i ' i i ' ' a ' yorra endcd - e origiosl'fjokd of inkm coneiottd be kc mwy rnamkm 'ibe only n o n - e l y mmbw mi moee fnthr in-law of -trustee r nutpa cpa three air --tsos apcnt u v s c d a cbpy of ' 'loas of ' a n y p r i v r b a m b w t h i w c l r u o t h t l o m o f c x a m p sol c i evea afkrl oxplaindm ' gnatioq whish tad thrt um ujramchsb he mvimcd'wom mough ro we i coatirued with the privnte msy irmrr w j d t u do pm of my of ' a bancfit6pdimuwent 's -a on i ' ' _ ' ' t i ' i i s m n p s i ' ' - q ximnrtly two month befare the spat did me on site c camiopdon aad coppkply a d cammsnsuratcly dipbended the old b d o f ' dhcbor bik cheripbie cdollar_figureuc oiie grtetm lv fair c t v e l u e ' o f t h c then exccudve dhatnrrjnly citcd'ro donm ehe rebdna d a b boak volw mt dio loan mb-in vdw wen though ssmc dchs vehicles wcm not able m dririn dweresoldeoracrog - bt diart up coats cieha l r kr e t t o d kt lhua ia no writtan ban four or fiw b a d of dirocp' meetings tby met in gas a b '6 office dincton o diemod thing6 overthe phone accordimg tu ' i a then e x p d v o dire cl d ha lomd r s discbat f h t iudividud m i provided the agaatwlth copy of this loan afqwm nt loands w vshiclcs 'in roiinquiabcd his p o i h ' w m c n t b s i atatcd b e ' t ' ' i i p a i i ' thav kmt minutxu and ho 1erhm'with minutte'sw l ' but according to'thc qcw ' ' i of they do not have v i m oftbc a ' ' ' i ' orghation at my wmmo r ud ki ' o r t i m iciwblftnuu 'racoption of th sec_5 w to ' a ' ' - ' w_i t i uw og- i a c i bllribto qn kir in b a loo of t t i o n dakd tbtwi dhbr it statad ' lint a five-yoarpqiod ending i o n k a i s s b t i a l pn thc dab di tbrc aansactiw b d b w put nor i n a m c d v e f s ' ' t o b s a i i - ' 'name vf tmv m-ler - ' ' ' t ' ' ' i - t w a n o n 6g-s ' ' i ' ' ' i i i ' - - - - - - - ' sch dd 0rlexhiblt ' ' ' ' no i ' ' _ ' ' a i ' l i ro thcb anafit af f b 'distribnmb tlo mezaber mcacs years ended i ' i no pat of c npt dmi gu of t o p z i t i o n a a dbcers or t h privabpamam mqt dnat the corporaijrm uhall be aurhaimd and p o w a a d t pqymakmrblt ompansa tbr e w a rendered and b mako p a m ad distribuhw in funhmncs of ijw purponaa act fb h in rhh i b bwd s d a n t h a i r l p a n n y b o c l s s c h c c- ch r loan h e b p k y a h l c o f e s e v e i a s o vw y q a ' bys -- paid pr i n k ' hmrcvk hue no m aiwd 18vabitlw dprymmcl ofs t h i t a t b o a l l c g a d h m ' '0 n i i ' ' plt ticm topayoutthis was i adds dollar_figure b p' to w h g savico compaqy - ' ' i_ ' i i i ' ' t ' o i didtqwiqunrilhiehtbroppnrted n a w p u o ' i h e d i o w e e u u r t i n r b o i r o a r - m k d ' t w g v s_r a r u h s b ' o r w o in ' n - l do not m ' r p p t c l y h h than ' dimator owcr requqsbdd my witm bids for disclosod th t whin fhtbegan its which charged kira rpw in tha i comprrriam crad oornppnics put bicb m l d uar qfvicau audit a chargod for the zrh would not h v c mooived when c a c a d t o s s o h rcrvies ht iut ur ignad um towing n w_i c t to pfp eon l m w f a n t r o r t h t n a w a u a r s s u j u e o t vuiod ddv oi a d8 c i s r'-a reliaquhhcd his posiridn of lkeutivo dirccpr w d a t of tbe h a r p e c u b i v e 'to s kvlw in scpkmbor clcbhcr ot ' t c e u c m' lonecr oprprrted bu to sc l b'tcnu itdollar_figuretw ' in rht c - s re u w l ' it i i ' ' i i ' ' i i ' i ' ' ' i ' ' i ' i i ' ' i foundor 'them w m jzo o t e b i l i t y h rho uiic of hi klo pod k e_p n d b e d taw at a caet of j pk mouth to '3 c c o r d i n g i h e a p w mvidad s raportad on e i e a fonn w-2 or m liingc bancfir ' c r h c m u d b e a l x u t r t l n a ' d m ' wbiah mt'mnayb fixthoeodapaaodoprtmwbm ussdby mcmkof b car rrmnrger of also did mt know if s d rghw o f pat- ' crw my meetings oca did she ecc any mipuao idea any b o d directive8 w c9ppval fw uso of thee0 mhislen this bwrd inchdad ' u m p r b l q h i r g - t n - w ' a s f p t t p c t o f f l t e e e k p o w s w o r o y b p i s she did mt etarad rhlrthpe coy rro a c c o q b i l a y w om givm vwbdy or in urnt a61 or b o d of dirqmn rpprovcdthc hoanlueb of uw of dollar_figureis vai w not emplofas dmve a b k d toy c lpy dx b ' i fnivs ' ' and ' ' l i b a d giwq by tohirfhdy - dmve a iiwdc4 b that w a w_i d to ' i i d r i r v d p d w o f m h i c t c y t u t h t r a p r m w - c r a r r r f i t t gid w u no occouneabilidollar_figure far rhs lee of r ' c h a k ' m i i a lorn ayable l l c ' o r n ikd pry jbo sw c fa rrui dollar_figuretbn m e n l d b f w ' v t b a964d lomu - i used oxcputed thn ro clucks b a a pyqmlpl wqm recorded b nk cou dio dk fbr i r car dcdaat ip tbrt t ppkd ' i i ' which' a o f_r h a s e o l w a s b w r i r n t n f w d f o r p o n d uc wi these fpnd ' i -m ma a l iicotd d h e d k m i tha new truarbcj delievc that bdght brr hdlmd in wan wholly-owed by ' d i o r l i d e q f n t d i r o t h s y c a n b u y c i n v a m j ' - b q for tbt b u t k rontpl qmomsat for tha ycarpuicd beginnisr' x d t i o a 5rding3 di tlrkad thst paid1 kanadollar_figure' lin ' a i aso hbchu'tow s ' f l o o r s l o n y d w m d t o l o r r r m u b c d c a z and ware not ovidcdccd by a wdtbm ban egrw t ' ' w ' j ' j 80d e d q wm wiu is motwith uued cm i i ' ' o c ipto rorisbxw alsb and did aot reimburse company wa l wd at the s a u px oc d l l sib-ldasa qpuaent bpweea ' lqt wu openting out of t uu oarpe locntion prim b july k gvc towins mi- a t a t r x k h w a r na h s c h p i d s e t h n r k t i n i t p n a m s b u c d a t t h o thm vs no rim q p m t dooumiirt my mbloroo of urae wine rhe lot far him to - x ticin f i r b v eddsd on d a c k b k optkproparty w u d by i o - lot tn m eu ' ' burinuu it h ii md rbat 6or unc af id p p a t y brbvchio ' ' ' ' of ' i i ' i ' ' r ' l i ' i ' i i i i a ' i i s b i ' i ' i i _ _ i ' prssidont m thal a u t i d c f ' vip pnslicat ' sscy -tftamu'er ' tmsbe ' '-rnus 's ' o h mmgcdand s i a b i v u i ' wu ah emp l plssof ' ' ' ' i ' when ' vap the ' i ' l k ' hcsidcnt and e ecutivo d tw w e i i i ' a b n i o f ' e_p p o i r r t c d m r h a d o f i r c c s s d f between ' wbilo they w w s t y - t r t l l a r and vice- rcsid rot oft 'i purpow of u t in wss to consult with chmiriw in dm aar be prom tbam w a no ikmmon tion i were l sucd to d b p q u for5 i i t ' wmpcarsrtioa fidm hsrspddformaw exmhatimrfndinge'eonfirnzcdthnt prpddqt w m involved in tbo ovnyday scrivitiss of gg suppart on n-at h s did reoeiva form_w-2 for rh r vioc- ' and lo ixi daofprrnofl r partncrahio hown ns ' w e n ' department i ' ' i ' ' i ' r the trerrurp - i n t t d revmue h d c s s i ' a x i as the socyit- ew a orginintlbn'a i 0' i ' ' farm 886-a ' i i ' i - a i _ ' i ' ' ' ' i ' - ' f ' ia '90 k - ' ' i - narnaoftaxnakr i i i ' p i i i i i i ' i e y l a t i w o f x - i i i i i ' ' ' ' ' i' scbeddollar_figure or enhibit no i a y q n ended ' ' ' i m e t v ' b i i a m r a q i ' h i d d t r k e y f l u i n ro rrlinqujsh his poaitian of d h m r of executed it uheidext d' 'ihtmow board_of m c b m did - ' ' stated that w h a m moroums wero m u b d oo acquire om of w in of thing to do ihie would aue tdly nuow tbc new b w d ozdmctoa tci do what tbir ypaphont'etated'rh t' mmpicbly md wmmmmmbl diab b rvrmd boud of dltctom in tum would e i fg ulpry not rncc d for s o w ths a bd of s ' w u o' agreemeit with -9 ' t h a g r d s m a n t r h h v i n g in m bu bi-wodrlypeymmts b hybyrcnrcdqgoa waivcaw-2kt prar o htiy supjmcd do it wm 'dared i - rnradon wouldbcthcpmdcnt i rslinqhlrb his goeition of - o'f plus twp mmtlu o o v b m jpl r and mefore pay i ' j did ' will h w cha agreeaunt mad with fobnrpry m cq ' d b n r i t o w d and i ' i ' ' ' i i i i i o u t x u e m ti rha ' 'wiu y i iwiuwi i in maout in'xpmthly payma u iarorwt of s aiwillbcrhownss alionholdtrunbltbebplpacolpdollar_figuredh hll b'purcbraa the ' m 'fot l r hi ' far to do so b total payoff bo pdd widrin p w'w' ma bbdof s with a tprrymm will pay rn p c h is i r urilluay ha' ' ' bahco of e march willpay k d hi1 ch and s in mrwrthly paymmra nt lw i m p s t of i bog with the fint paymeat on m be own uq l d o t dl the b d e t ii pdd in u i i i s l b n d b r on d o f t h e bundnvfridaw to irrcludefebnury february 2s marcb par week fiw ww curivi mocks for a h a wodt cqlydutod to idchulo interoat throu hout rbba weola l m a u r m o b j p l i c i ' d ' a this am uat was s-ipzdby r s to c o m p adh o pw b locmtimath 'fwbh 'tho ' i willpay ' i ' i i i ' fir i s f l h t t c t c t h c e o c w s thors were chack to t- hrn k t the intemutteta wrr dawbheclby s c o m p y k ranked o u ' ' ' a i i ' - prccidant hr t company own bt bpammdpy from fsb nsy to ocroba not did p t pt69b ' a b m ' payable but yew k d d bniiabmb'ar or ' i nrppodng dpcummht i for lhia chhnql low cxccpt for the apammt mantioaad t ' i a ' ' ' ' - mw mpank ' t ' and t h e conipaniq put bib in for drsir scs iws unlikb rbak umar praoiddrr mtiio dlacdoir who u v u rrq woped w bib r rwing ' 'then trd of e m w d tkos amuioe ho jyt sarigad rh6 p- s y to hir a - e ' t b w ' i n i n d h - h a p m v i d c r h_r d w r o d h o e m t u e s b u a c m a d c i n r h e o k v r l c f ' t h a k v t b i b t b o y ' also e n d slong fss f k and thq wapc quick ta paint mt to wac oie ' major mactunicd rspsira rbht h e whome of b'poliuy of i ' l u o o o k value qroc phana hey no lo quota i nlj ' a a y h t ae doarcg s vuhide in mod of ' would aot bo an pcc9ne s p e to go by with m p d s to tkir mhiclca e famm x k i y i r e u o r w' was nbt t m o - i i i t isno l a n k h p k y of t n ' d l d which or whcieeic vdhiclss phy dl dr rbmer or ah all pm are rold at ihe on do c rccptiona n o c p t diem li to buy vd ' opp u6hiclsrtthqirauoh awtip cac opag to public at whatwar che ltwtkidbtings employcor d p l o w of ' c h t u pmdoo l fhk md ufkrda uvaybdly the a me allowed to bid rhy i - - - i i - - - '3 om 88ba - name oftupiyer - - expwation of ' ' i i i i i ' i i - - - - - ' i ' ' schedule or erblbit yo - ' ' ' years n d a d i l - ' ' - ' - i ' i p w a e l n a i n hrrs mandrd tbai iodoaeia ' ' i ib nully of splim dl pucilpahip db ona d dooignnkd chacik lux on n swso t wao w dav pp ips w_i c h a r i t i rnrmid that would help thcm in tbair oar donatinn nm- thc m t a n d i t i pu tion b -in coma far to sinre l y opondng two uuctiw a arcahtothe oxpmitm rvoe poeeiblt rhrough brtirpartudqx with other chtuidcs i rrnoa it is tlj wee b n q h t i m'dkfctor of dcvcbpmqt hip sale pucpoee thono cbnritia b g a p l t e manla npt aom avrihblc to h doaihg a d iru cosar ofpamphltm or any olhor wrim abiort hg the wu a m n a d with hprrtpre mployeeinf - also worked for ' in rho' yur d d an docambar fbr the ioar en d tho to the corrm ofacora hem ir no w b g i k t o i was not an tlployot r wwl j ' ksdrancc by and plhei thea' t one b e or anothor b y were bolh ownad or -tad fnrma executivedkmr prssidqt tha currmcinnnagemmt by war mot unplpyed at t4at timu so hey could qot mphin why rhiu ineurimco pwium was pay out of ' i ' ' ' n a o q exmtive dipctor i i a r o i m o l y u bohmc p a i d of i ia a r igncd in feb ary 0ffic0 d mp the form4 p-t in f o b t whib bonh a p vidt oucdonecre eo far t ' ' c der nuibca31 total mount paid for nladooohip betwoon i rhc eon o f i ' ahoounb ' ' ' ' i tho putb ontared inro miam -t tmnsot for s i l of p w w pmpery at auction rhtt wae eigaed by rhs office m m t r for auctiow in 'dl dakd july lid ' arhethct i under u s agrwuht l -'not brvs the right t conpol a tiopqcr rervico to thc gmmal public becauro he is limnsod by rho division oplice nmg aad is ophratos a corporation llao c u n ' o t c q i a u c t i f acww worn a p p m y by the old b o d of d codm bide bw h m otbht ii iic i coiiwi auctions dv-rmt rapah m n d e d taw ik title m nwdcd d tide nmu a6 s d l tho conkact fubr providad cou xbed a thc fpcility owmd by d tu f i i q i s a i e b a o d t l t paid -mhiap wr dfs pmvid th t v oplti the betwerm the p f o m qprox s i par week wpplla towinp of tho vphiclea eum ty hawknee w a g a aeedcd ' thd auctiw would be ' h a d p r y c l o r k m g d g m m s a r i c e j p dk t hboftkbls ispiatmat ef commmca etamd tlpt rhoy do nor h o w con any or wherbrrr d i r m b n - l a d p d b u a t i p a c of ' ' i i s i i i rileopaid that s o i r h v c r r i a i n a s i r v i c c s d u r i n r s_r m t p t h t t o f z i c a r s n o i h w wllaher tho a -g ox pa ope illmmd by and pud by w m a p p d bowwo thw ap no hppdrtiog docummmtion tho adwtbing dono by ' b u h s orgsrrteti ' orma in icwhile brc d v d i nnme and telephone number tho the and pkca of the car aucdon docmp t it hss i i x o i v c d commlsio fim the a wsm addsd iri the b o d of bf sin n a u l ad l vehiclcs thet totaled b dollar_figure i afber t y apur ofiero doot by a tam au tionem md of war utoppod h d i - c c c ibja ti- awiiqmcr ' is btill rhocun t pmidcat of1 ' i' ' i a d anyes as io ' s and ' kunbu r'oar whilo ' rpp spgnld e'urp or was m a by diilowdthat m e uaisa u t rhoir a o l w c ppedont charged ' per car batawre hey belhved t i xamihhtioa w_i n g for tbc y- ody s appraiew chargad tho d i p i o a co us0 ' r - af the t t ' ' ' i s n ' i i i ' i ' ' - - i ' l form886-a f ' s s_r n i t s ' i ' s-ip ehnur d vahides condbcnarl in mid octokr of l d d a m d j6ofsel mmldoe benq whi a aim- w u pr ovidui with d sport bbhtikhn srd s - lpa v r u l d a vohlde ata6 provided to prwidedwhh1992lincokr tbaclqu wu a u c t i a a a a r c r r a i d a u t m a w a d r inbd nb macr kmvd to rad ihm the ut n t pnid fix the rep ronn w-2 or na a iage bma gpprwed thlr l b m wrs no acccnmhb y fitha w'afthow whiclet aud thevnluo drho uro w u mt r s p e d an ' ' dod pint job 'ibs v ' i i i i t k n b i n j d o o d c o n r d ' u l a n b o n or ' r d o f q i i b r t h e y k dollar_figureo 'm ecambar31 cmplopocr op pr had 6napcial nktiquhip arith 4u board ili i of w m i '1 l c l o l d r h a h a m tw my ay zatha par a d y m fix 50l c o p q k u ' only if itmgap p h d y in aktiititiw tk esdomplish ow or wrrr of arch wnnprprrporar ar opccbd in tht code r d o n ' ' i1 dow not ipe a usively '501 x3 pqosas if marc m iaaubddhl pen of its retivhb do wt furthk such purpnw ' ' ' ' ' i t c'sbig_number quoth r c t h j t c b - ' ' 19822' noapthclsrs the prea ocg d a single nomxyqi ' ' d l t s of the mmbm or apm r ampt purpala 1949' t c m v d i 9zt c ' l' ' a ' ' o u a a a - ' ' name of t a m y e r - ' i i ' e x p a t i o n o p ' ' ' ' i i i t i a ' soh4ult or exhibit no ' ' ywa ended ' - ' s ' ' i i - l - ' ' ' i f2 at no put of wrk'kruing u s s c ci r l c -l s l the k a d t of my pfivrts dwuh lderor i d v i d u s c c z c c cpr i sol cm3k14cx2 md st cum xaaintdiu r e d mfkimt tu dem01ulat nr it is entitled to nx- rtsars u s c w1 c1 b 6001-i c hoyvovcy cgm h fiilcdl tu hog m c d wlqrraar t dctamihc the hrqhiura of its opationa 'id kild'ro shodo tht t iy operrriaae do'irot inum in p d lo the p r i m b-fit - l a atc l no record w g ' f o r o p a a u i n g given b h opphnrgs orwd far othorpurpcs st o c w cxpca8i of it of66 ul rbcdu bear wv mpapladad sec_1 a -1 m in mh t k ' an oq- idmt arompt iivm tpr marely h u t ia'nor orgyrizad and o p e d profit h or csblblhh ib auiptioq i is mcnauy'that cvqy such orgdmblon c aomptioll filc an application fram m ' ' an kdh subje only a the ccqmhaiond8 inhcmt power to r r o m l q a b a v s c of a chmg a in the law or reguhdollar_figure nn or bor ocher gopd sruet an oqbirization ihrt baa becp detmnhad by rhs c c n n m h i a or district dcmmbttion ao l a n rs t m am no dub gdtl1 soctioa it or rho corrmponding pmvisioh of prior_law mry roly on ouch' ' roctor b be a k p t ow ' ahamcbar ywposa or m4thods of in the or-n'r g o i i i i - ' i i '8 z pl c i ' ' d ' ' tha e c t i o n w a i t o b dollar_figuream6d dollar_figureseeia srramd july tbo saction wciw laxas gbnenlly apply to oxccs banefit traneactioor occurring on or nros 'saprambar thc report hxn thc c-ttoc suw edm cch h rq no l ' cong 2d sasb ' prop m g u l d o wmt iished on ways and ueane on the twp ya biu ofrigh h_r ww ' d a x p e r i f i ' on the hht of wasi q aprwed submitredruluch nguc of daa e o m i m mguleticms cited ftdaal bgis uaugrret4 fr ljropcd mp ioar wcm mpktdby ampway reiulsdau tluit wcro p u b m in rho fadoral rpginotr january f_r thc tompanry mgulaeioas wdio tqdacod by iuj mgulndoma thm w'we publirhqbin f e r o u s jvr ary f13076 tht final sugulaiolla wkch apply as of january rogfeaant b i r d reraonabla inrurprotadoa of saction b ha tha rapart h the ways od mcm co- ieplriilmb ' satim4958 tb ' vk purccllr of acws ba t tho ' c ' q-alasuc on ' ' ' cob impo r tk pbtidiphti n ofmy orp aiz boa aq m to 2s ' tju aa tdollar_figurec tax murt bo paid_by itay d 'sec fi n a o afthe code imp01011 ap iash wx- thc participati n t' uot wiuaj and ia c l tmspctim is i i ' a k not c o n r c t d withiir t puable mod n tax equal to parctnt af tb a x c b d t iawlvd i imporsd arrd rmryt be pnid uai to p iaot of klhr d ' p v i b dutbluk irri i tak i m d but ' - ' by auy d i q w o d p q o p with w p c t such tnddon r h t d rier w'3 s t i m ifme coa h p b t b pruvidcd by an epplicabla mwxcmpt qanizazi011 directly or bdimtly to br ux u o of my diaquawedpsrson if a d u o of rha w rjoncuoic bcacflr provided ozceedu the value of the coosidmfia inci fqr providing such benefit ' b d t ctimn u y t-l n with m p c c r lo rlch h e_p dormmfc of onricas rotcived bmda unless q v i y c b d rtwaable z b k d sacdoh a t ww a ic0-i ' i ' n d ' ' ' ' a a s ' ' ' i i i b ' _ ' ' pepar snent of the treruury - hte b m u e senicc g ' i ' ' i 'form ' a _ d c l o w a m o r k t o i h o p y t h c t o m p i n t h e_p c m g u l a o r d s m p o r ' - - - i i ' ' orm8s a ' name of taxpayer ' a ' ' i ' i ' i ' explanation'ofitems i ' - i i ' i ' chodule or -bit no ' i ' yeam ended i ' ' ' i ' ' cba sectioi 495a 50l c or r c w t i m g o n t h a d a t e r r f t h e t ' n ' aa a m i paam ivh wl at any iims 'w tbrr fivbyesr ' ' ' f dthc dodt ' dioqurli6mipmm sol c of h e code or organization which waa so described rt my b e during tho five-yam period tiqmiatidn dkcdied i dm a t tu exmpt c atiwi - as i b i s ol adappu ' i a dollar_figure ' d e o d i n g t h o o p n r e h a o n i b e o m c r l b e e n t i a l i r r t h_r e n c e o v o f w g - a p mambos oftha family afr disqulscd pman d c r - p m t candled mti ' s tik 49u f z d b coiia ddki any individualba powers or nspouaiiili siolllar to hose of en ofliccrl dirpctnr or txutau i dir ctor b tm of 'imp ocga od c a' y ' ' ' ' i ' ' ' t ' - ' i of rhs rngdecioaa' pro ' 'husactian if mom than one s t d l n e h n s o j o m a d d s t v o f a l l l i a b l o f o r t t u s d r m d i of tho c o b prbvidri drat rh fapoct ra wcc o k i i ' ' st- t ex upt ar dtht bo p- the date on which fhc dinquali d pmon mdivw the eccntomif b e fttr ldatal incbmo mx prpooea rcgui pmvitiw t payaren lindh a ation k u o n ' f h k m i n g e z k t a m pmsumod to be rsrsonablo pnd a banafu of proparty or b o right tp ue propmy is p r r s l d cd be bt foir marlrst value if the fo lowhg conditiocvl arc aratiefied ' aui ' ' ' pt the hp of the pr crty hrufer i qpmd ia advance by an hoked body of i the c areotiwn 4958-a a z ii c c q n m i mtimly of individual6 who do not nm a amflicl of kmrest wiw tho meamiag of c l i of thin seclipn wiq rcspoct to coinp atkm ammgammt or p m p m t transfer m kcribcd in opplioabk mx-cxmpt oqaaivtion br m cotity conhallad by rhs agmiizatioi irriih rho meraing' ofmguhri n dollar_figurea adollar_figureb c muyfian ocaus 6a ' ii liible b r pan ' a - ' i i ' i i i a i i pmgaph i ofthie sad011 ' i i a s ko 60ql f b e c p ovida th t evvy pr- hble kr my tax impoh by the c o b ku the co ectian thacog s h a keep adaqwta reax m the swptary ofbe ueqmry or his dtlsgapc may h m tima rn p cribo ' dti kdg t joftha code prnvibds oxccpt w vidd in tian evay rhiz i m p t 6rbm ta wier aptci y drc lbme ofgro a income n c d p b and dljburwrr mts and ouch pmscribo md bcp suob'mds d m unda'oexh such anormcpb such o a nhrms and comply wilb such niw and secdoa sol a dollar_figurehall tzlo m rrnmul mbnn w g t h jmfmation for the purpam of 0-g out tht btamd myomr0 lsars w the scc taay may by rma or quhtiorm i ' ' i 'se tha ss rhe seomtery may ha fimo b time pruciiic ' ' i i i ' e c l - l o f t h c d n j n ' i w s h - l c p v i d t s t h u r may agmhtinn axempt h m tax w s e o o a af tho codo rdd subkt ta'rhqtpr'ixqbetfl by sec_51 w ib' ' urudadpd buaineae hmmc muet koep auchpcmanent books or ac- or iaeotd8 includiag hvmrwiqs tu are suf ht to ts bliah the amouqt of p home do ctioq c cdi a or othar mttm roquirod to be own by such peram in y raw of b e infoxmadon r q d by ' such m 'suchorpuigatiau s dl so beg sueb book d records em m p h d to a u b t i a n scction6033 s ' ' i ' ' i - i i ' ' i ' i ' - i i ' i i t i ' dep'srtmcprt of the rere -intamd anue kvkc ' i i ' i i i i i ' ' ' ' i ' i form 88ca ' - ' b i a ' tie'bhka c i o h mpirc i'by lhfl at eition i - l i oftha'mphtioua rtam avaiqble hr iuspccdca by wchorlcd hmmd mvrmus oi cux or anploywe and hj1 bs tharoopmay bo mntarial in the edx i101tion of my inhad mvmu law i e m i o f s v t c d t o regulation rcl hg to m d w v r m u o laws shall be mpplied w_i t b t mactivc ool _ ' revproc_2001_5 sbction dollar_figure in put at rho owing - ' r r t l i ' i ' ' ' ' a i i i a i l u bo kept l i tkw ' m long iy tho content c b y m y ' h ' ' ' ' g o t i s p sition on iss je i a or i d i v i a a - ' f d a t of and raved u tho rwdm andp aou'tivcdiroct 'waoi4apobitionmixsn i pubs a ian-o vmtbc u io in o a d quaw panon d h w mposssr with mspoct to i fmm aupc o t ' ir dcfmdd in dbh i so n i cj of rhou cu roe in the ' ' i untilfobwry nude evca mush hd war unhb o pmyfdt thc s a d with any ern y c c f i u o v b e o i ' ' dollar_figure e mpaymadt o f g d l o b ht ckims tq have mkda ko doolmiqmdon'ht the loam w evp mrdc i ' frib'tb e repbnseh ttaa b'rh sec_1 rop ib ci titrrfl r privqo b q f i t to him thth ah the p d t mnintah ib posiion that ghmbnldocor individual who mosvqd an c c m c wfit h m ' government's posixion on issue 2fb d t- o i p y hpkw itsue o f w s i ' i ' ' d o l l o p i l o w by mi t valp md c o n a t i n i a nh1 - baafit o ie the' fiitbcr oi suvico w hicam' hem b o for -1s pupose of providing towing as bfbirato i- 'dollar_figureto talc owner of vhhid a l a pd k yy of e f b md m a mpqtml s v arrit en bids fm djwinn swicaq hajust s u w lbe to ipg towing cornmv wai created i rolinpukhed tow cocpe l k s c of for the war liot l tbc b o d mar a l r t d that whm atrtsdrbot ' ' i i i ' i hm 986a ' ' i ' ' r c v m m l ipridto poaiwn o f b r c v e 4iru tar p m k k t bir mn c i rqmllrsd fi m aoo-c a p a a b of d b ap b r ep tmcmt orthe tranawy - f lernqeenur s h e i t i i ' i i in n 'priyato ' ' boudofdi cctarshrtbcyw foud lthtntwhn moving compuuhe whioh pat bide l their acrvica the ehmp10 the now b o d o w t o o q v b d u t h_r e s t the agmf wan rhrt wi k i new bond pay sec_565 per unit to rho i w e b b p dollar_figure f a r o b r h a 1-p ' ucain - - duing i snds lbst s'w a cut d nolay which dowrd f6 lbo p a c c t i o n o f reattired am6nd diaclosadtht paiddollar_figure qrime to perfonn 'tltla saw - r t h of atpd vshieh knm h k eobs rqm by c o n u n d i d s h o a u d i t g s ' - dridng the donarta in rapamso to the i d b g d n n nnnrmmtrequauqbmigbd t6 the boudof ru0k u on n vombur l b b t e e s p r o v w a w r i t m s t h l t ' ' the sovarnmmu rho dore o t ' p b r auppbrt cu dany -process fbc 'i'mas reg sectibn 6001-l c pcovidu inrclevaat put tbat tho orge ation aeorpt smn har uder rndon a hall keep such boob and ' rcco drds u we mquirpd tn mbaipptiaq yhs -tian i vitb qe eo'e mpowe that h a y s o thm is w doeupraneon tu ' lvw d m tht l umption sharld bo dele xcquixul by mfiod 'j c4mp hvercrmsrcdfk ssblpmpossoflowing ' to s p i i i i i i ' ' a ' i - t i ' pdv go ernment s positio'n on i tb imkaait id thevul e'ofthe u d'by t became ho mai cd qa eermzmio b e d t w g h c usod'an krto law ma rbe pddant rqd i e x t i v e dirnctor wiikh puid for thare was m'writm docummbb pn to l o w rh t l o bohrd of dktbia actually apprlncd ' peoofthovehi eor hh p d n r l ma t awc wan isp no accowahility for tht urn of mu vahlok m tho p m o d rw w s nat rupted w r hinge ' t c i t h o l f w - s c ' 'va wi'of lluk 6midk d ' p r h b b e d i t d kmmeatb i jars' thoee individunb mccived an aha maeivd h indiroct by on r e_p h to rhmm autos if bad bt pmvidt thaw v c w w hie wifa ad u tar or pmd bar' regate hc would hayo h d ko pay for autos md to r liamic bcptfit 6vm w p a s o d use of the mtoa furnishcd a his wife and b nd - ia wghtar of economic b k f i t from ths p o n d two d b vchicla t h t w m tad con m6a d prim bemdil only b k e o wm an amployso of 'qn usd of tha a by a as officcaia o f a d wit0 nf ' ' - t d i i i tharopalri l illdf ' the fog paalrioa ia not aqiewt'wich the thbi i ' ' don oft d i s h j d and caacditd b am b i mado mno ly navmmta m -u fkuncirl sc m hat totald s d w 'ku' u d i' lixlu base pewnoat whether the yhkk was tided u ir irreiavrmt h dollar_figure' eddition wo c k k k0 aqucet trd ovnjdbar dtccmber ' wm wiu aold oh agd -' to t on md w b i was add on april n p s o offican iiim atuad ro rhe bast ofbur kuowle4p no sccorintability vorbally or ia wn g wry a m givan ar k drove n lsxur e5250 rh tw118 qb-m c my irovo a toyotn camiydx r t wruiiwwcd b pmvided a vrrittpa r a p o w ow lnform ion t - t wbch stam tbrrt a r thrt waa oamcd by on ocbbar dustrg a and hnine s m ' - ' a wo b o w thwe wm bp1y uhse ktsble b lts g nb ' ' a ' i i _ i ' ' i ' i q i ' i ' ' i i ' i i i ' ' i j ' dspartmcnt of the treasury - intenqd re a - tol iiunily ' ' i i ' i wnuc service i z i s form 886-a ' ' i ' ' ' ' ' ' ' i __ - ' i i - a ' form name oftl xpayer b ' ' ' ' - ' ' a t i o w ' o p t e m s i i ' ' i i ' ' ' i ' ' ' schedule or bit no yearb en d ta r in'apri-ap bchsdttr b o k u e of- thn arum arrollred by o ' a c o s f i t t b o f - m o a f a h d g w u n o w r i t t o n dcmwaentetiol w ow asorruy k m a d his use of fha c nor w q repomd os a fringe b e on eitbm fpim'w-2 or 1099-mlsc the bbord of dim- the a e of rhiq'vr lc mid the p m o d use vpo iidc ' a e o ' poritim ie idi diietant with tha kfo t w o i b r t eo writan mrpobe to our krfarmrcim dgcnmant h w t drove a mmdar 240d rbet w u qmtcd to r andtt mbor m k over m march ww ova given 'as br u wb know thqeq wem simply unaccoun k be- ' which etatee that his v w o we6 sold arar r iw dkectanhip ' lhcee offi as a h 3f ec4 m to bad of our imowladge no rccoanlrbility varbvuy or in writing t o h i s y ' ted novcmb nkcowtabfity for provided a bc hc b yoa by i bnd i i ' a i ' ' symortt of ' i i a ' ' ' ' dmmoafa ' s n d i n m to lopn payable for ech no wim exonrtedpuchedrs ' ' i 'a thsir firtncx mbidrrnt bcativodiiscio a priwta bancfit boeawa hs noeivtd en bawp cm uymanfwtecordod on cmcc l chocks u dqcumonhlt ha8 born providc 'fbr the ellogod loans a d ' p p v j a t ' - dws' titus i is inconaot in ita llrgurnemt at h docutn tstioo to evppca w r i or mdniaa paid to thw -ktrrin d hv ra s m o quirrg the it uh-a r chsking account wirh cained i pfoplthis acca nri' i p m p d chock -bar whicbbc biso wdnraed odwliq - dab hrdditiorr iwhpwurrkyteamd '8' a cgshiy'e rkck h b d novunba ' - - puhhwc r uiugdiiupdollar_figurela ' - p i y k b i n t h o a m o f t d ia tho same amount pad ma payable fa 'srpkdinhialelterofxwioncticrq t h dollar_figurew t o c e h w t b f y c w l d m p b p y o u r l o a n p s a n iuanoth6prluvcproblap ' ' ' i ' ' 'rrrpvmsltof checks awn oc t b c h m i e x l i g privatg b e d t o p d l s p c c p l i c h a n w r i m c n d t t i f o t m i s p l l c g d l ' d to his ploor pby compq s o mow m d i 6o mxivcd konomic benetit drom the two h end i kded to provide the i - ' go rn 'ps'pos ion on issue co titum a privaw banofit and jmhtmint hkmtlr hn mc vod an o c o n d benefit beaut16 the mtd t s t o i ' r c a t f o t r b l p r m which'is alao'ucd - in cddidon ' i ' i ' i ' i ' ' ' i ' ' ' w a ich was ownod bv i not'with whmi c i r m a i o r o c a locatiw priorto depurtment of'the rearury - nterarl ivenuc service - ' 13' i s ' i i i ' ' s was with opumtod from thie same for uc of ite pmporty ' did not cmpansa i i ‘ j'om0116-a ' b i i ' i ' i ' 886a ' i name of tarpavur i i i ' ' ' l a n a t k o n ' o f i ' i ltlms i ' ' ' a ' r ' i ' i i ' ' i i i i h s d i e or u l b f t no ' ' ' y e w ended - - ' - ' ' ' i ' i i a d b y c l i e pmma mhti nately h w k k t ot ' seo dollar_figurebnmlinhdl lay schml v nimdig kkv'lhe lcaea paynmsa wrrrc not dwtaabtrd d o h d c o o s t i a p r i m h tb hjn cumpmay fw y o ofia propqaty - mittrn ' al o recdvnl n m ' m t j to t exttnt w p u d twhg wan l00md a t a i aid nnt -meate space not t r t i i ho kc ed an m omic w_i i sub-least ymnunt bstwoen i h i d ncthvidc b posit on rhis imuc ' i i boo ' t y i i ' ' jbb s - bahsy paid g o v e s p o s n n issue s b b n t him rum thbm ir no widace of ' ' serjcm ha pdxmed tho day6 or hi hi wo ked tht tho h bouds outb rizcd -pa ' ' ' baadon comp pabt sakim r r j d i a r a e a e a d i owitutp m7-b ' ' hticatab t b t it way tb ha d tticu of or b t tho pryman wort ' rxd ou the _ writing wih only th rumtail ksusy blue_book vahro of the bated mbkle bg g w_i k an k s fmm 82a '2ht w d m for ' ' ' ' i i i i all vclhidlu regardlus ofdie cm ion of the vthido in mnnu - m bolvuga or ncrap it ia - oov-t a u r w t i e s o f d o t o ppsitiw ht ' the ie of i q carry tbdr bur givin h s a chuqtancaa ' phial -po tn plwide'ekh donor dollar_figure iprou sided mad lbctted u u d inapcf bils a d id to bo mold by c of the - aa bf prow what if 'auy'r y ' t i ' ' ' n lsw bls nculhh sctiviticg to aid md abet uwhtatomant of tpjr wili - it ia tha g o t g o t i t i a n th dl of the 's' ' ' l ' i ' ' ipnuet ixw aptivdollar_figurey be -_ ' r ' a b d i b n o t d a a d o n o n ' ma aprivatc btpsfijjmuamont to ' ' i i ' ' i goveknmentts position on issue p l t i r a o r m i z a t i o i i ond rad in ' as allapd baokpay forpart d and slnsrpnte ow similr m tho ainritih dcsaibcd in i k abovo there is m ovibca of the number bf houd worlad by s k a h mica ' tkre ia abo no gvidthco of b y g m n r n r ngwmmt -po hoc w-t d c ' pry n tom1 of s the f - nf him wrvioeu oc c o q m b l e d a y for b u m ra an n f i q of d yot they made no apwhmthsad tb'n0lvboard of directorp had a c k d kp 'lodgc of ' ' i h s i m p r o g y r n q l b by a qow bond nf mmtora ir u w c o ' -ifduring e during nand a ' w t a ' ' i i i ' ' a i c ' to obaia repryqreatmtaf thcae uriu ' i nxid thoy rigccd to pay ' cin usrstmbes rbia p a y t conatituod r printobsdof and br m mt m ihat i t b hi wmm whdp m iiv vw rhe r d ' k a aud e wirh only the nre el ley l w o p k dtbc donuad hidc to vohicla mgudl c of the c d t l w of h'vahicle hmaay cw u saivap'or ecrpp it b abo tha oveiimmf s tio lh - _ i of f t h e t p x l i s b i l i o f m t r i i ' ' i i i wi aa irs po thio was dapa br tho vchido1 wcni inopuabb md i through ridpd and ubamd uqimp emmt to bo maid by ' p ' i ' m it arl f kr thesa i pa'prnviddea hdotu in i - i ' porm 886-a ' i ' ' ' e_p l a u o n lteb - nlme of taxpayer ' ' ' schedule or hhiblt no ' ' i yeart xnded - i v e n ow c tancm of rarreosrrbla hie activifira t rid and abot t ' hie imp- primba benodt and iuumnoat to opqtion of ' - the of tplr irbilitiq and - it is he b s m t ' a poajtion h t dl of the s to carry heir b e ofpmvin wbnt if my salary to 'was '3 a m o a r d o f i n hilurc m consik muat pmwptiynly be truatcd m a ' m p y m t i --- - i ' benefit to him b e c u o bc did rscaive an monomic benefit y b n b u b madd payebb to any tow qa cop tituo a p v t ' p b o l p u t m i o e d t h a u n m c n c m i t p p d d t i o n t h_r ad m a b d lomp yable dm8 not m this h c b tinus'itishcy uadburtsad no t wac ibrp t invoico m ' didnot grovido y mpportinp xnutntation h this didnotprovido oriingdoo monu rm ' tiaktbtthc towipg lorn i c to s w ' ' ' i 'jmymmt to sadbay8mcntto ytynrup acu r cqmpbyaw fha pmnmcot'r po ia at i-m this on thh i p i r b p r b odt f h bowmm i poition t lrr d d idw zor it sec_1 -- -s' r wsr not employed at tht h a h--mr - h did ncaive c a d c m t mu tfris tmadan tbe cumat so thv o i d t -kinwhy mdid humm ioiatitutw a priyak benefit r who ww -1 ro rmpbyce of 0' mb t p wa - a i fm- ' q therosoca rhm rm-l- paid for im nce by far amousts paid f o orharpbople wpd wap onap10yow of constitutw a p ivate benefit d inu- iq wok not iwhrded in the cddadollar_figurem ex inmmt and pciv'ata b fi ' ' i ' i io p privat shlpthaldcl w inmdkc a thlt tffm u minod m scotion sol n c of the t- is jlo s dinqhpuflad w o n md founddm w g o r witb wpsct to bemat rsa l t i n i b r a r y wha q a i a e tiubtanu mupae o w thc of ' uwrriow ccmmikkhorn t w h o w d-g ' inrwt we a h h o r r r from f o c h e m b a iwhich ww dai bcd t i of nine nodxrio vrhida mbl w q d w b w tho 's 'ktiouwr at ths sane h c hc ivl sec_1 i 'he mdaivad private b m and immnunth r a s i aj dhtuuary o- cbargalm from ths fblbking' 'r p d d m t - a conflia of wasmapoainmn oy arrpe sas t ' ' thaw w u no n c c b i their auctiom c h g d atm tor p p m i w arhaa oumdb ' c h d b y i ' i i ' 6ar rhir vehiclo and -pin wen mado t rhl i m o didmtpmdollar_figuredaapnitiohon islwt ' a r t m i t of the ' ' ' ' i ' - i n t r e v a r r i ' ' ' ' snd prid by md i s ' npprpisw w u c h a h g a s7s c o m p d to 612s r a n ' i ' ' form 886-a ' - ' i - form 886-a ' i ' name oftup yer i ' ' ' e x y w a t z o n ' o p s ' ' ' ' schedule or e hibit ' no years ended ' i a wve-'s position on issue ' ' proscription sgdpat in-t it i l a g o m u i d s poeipcm prarridoat and ijxccudivo dirtcbx -' -'- ' ' i md hb w p each racaived pri lrtt bcnrflt and inumm t in nolatian of the lould be rsvolojd ro oadvely tffidoti wt cum' the fbmcr impamtsiblc prlvatc b a t in sectim l sol c d l ii set yobn m a d d l la school and john mariddl univrr ity v s 'bi yx' in i i u u u a ju 4c - i cx2 of fhc rqdatione a d in violah of tk pnx pdon'against i rho govbnrmcmi s i l c o i y o p vato brarqtio h u tha h w m md rht ' n w z a r m b ' k i b t and mcritiva iructbr of i c o s e b d t o c t i o p w_i r h iii determining wi cx mvob iw ha xunpt i ans of mt' phcpblt tax-exqt argmhdodollar_figurewtuci- baa bwn rbarty m cil olow bmrchit truuection thc following k m arul wub consided by thn s d o c c j a b o r g d d c m hw been involved in rrpeawd orroeao b-fit h mrctioae i i i ' d d k b h iccollh t and s6 m dollar_figureha cl lbiatd b s that no pan of any gf 'p revenues may inure to the b d c of any prim ahado pr individprb y will u w lorn of oxq - a h bcing codnadd by thsl cpa codk or ' the sctivlth that caucd nrcaba b f i t mmactiona which ruohod inpriva'b benefit md mmornent ' la p - x o c u t i v g t o r o o g r m o d m c a g n p idpnt rnd u bo e v ' p thc c-t ' ' w g e r with rlspcct iduencs 'y l drove a m - b o and inumnont tmmtions umtinued the affskp of s raccived private b e d ddd inummb froln t rucdonecr nt tho b ho baa as of fobmuy of who d rhc fmmfcb to dccomberdl - tmk o br i who ad in' ibruuy r i b a h o a d p n d t y was in a position ta arucirc mbmlal i o n fmrn dm bib- trmnctiom to 'e pmidmt - a c alflitt of in- hb thorcvknc y sa their nuctiaoetr which wul h t a d t l co wion kun tbt adoa af iliac nm--dvabicbe to whicbb s ' bxtre advdaing fwj yeauntabri ddr thin vohiclo and r n c h a r d exlm nppissla w h m ourdo indopdmt appmkr ws charging only dollar_figure camparcu gbargd by adpaid by md a w pm mado to rhi a been involved in rq adtcd brabeabebweht tmned wi t h pi his fidy ngaubars and with thr wmnxprcai vauctionoer ' ' ' thorebfe tbe orgnnizstioa exrxurivo dimmq i w k m indrpc'odmt o a r d bm - all board mcmbas of an n i ' '8 bopb af irtct far he you i d ndscc mr or bad s i s a d d ftlntionrhip wdollar_figureh ' ' i wdollar_figureze eeitpsr ampby of kmdci pnd iarma'fccsi nd s aplaind d in barrion a abciv evun bobg '-lad in the acjivitici rhrt c a d r bcnefit transutionr- ' ' ' ' i i i ' xiepartnrent of the treasury -9lihrn wmue sarvice ' a i ' by ti cpnw-- i a s t k ' i c b c d to mgc i i i ' i a ' a form b8ca t ' ' i ' - ' i ' 'i i ' ' p o m a a - v tuparer n - -s c - ' s e i i ' ' ' e w a t i o n o f ' a i e i i ' ' i schedule or exhibit no s ' a yeanendcd ' i it i b pq to m pa b a i i t b f h u i w g - b h a - irnp adollar_figurecnted - some of the safbguarda i h d d hn bcar an indcp t oud of id hmtr p w excn d and r w e a t of inicqt ppliey n r c or d c ah t t adcpuba to pmmt hnw renuraoci l uxe a rn'ajcgwk w_i a put in diac their murent p d t md auctbmer tnbw with no ocow mluwulup wltji the tjv msi i ' ' i e tho impsct'of tha oxcm q i kactipne ca tha chritabb purpose of ehc qlrpi u ' i m p o f t b a c f i t r n o s_r c t i s b l k t d t h e m b r b a t f u n d r t h_r t l b h o u i d b r v o gode the uiable pupoaq oioxgmizati ll inm w_i to thc privbs benefit of ti r hmer m i d e n t excculiv dhc1 and w m t p r e e t i a c l i o l t which r8uult d in kuumeat md private bm i ' i junavlnififl r p dun euntdve isttrbr and y- day'am er of to solkt doaddm of iu mddc to thc mjoi b a s t of the pmmti nal litmrhus preparad by ' ' vabtsle ' g o k w l r d i e that donom would obtain e nibitmid c a w- m --dascd uwd card rndh well ihc approxhate mdua o f w d autombbilsi s e hat mat to each domor lba kelly blue baolmmii valw of rhs donor' sec_170 ahritabls doqctbfar the value of doaaccd whom pr6rcip 'l umnm w t autdmoborr togcrthm wifh a c of irs form_8289 ucd by donod fa ckairn charitable conubutioqs fbr wtanmbb he ma no of the d o t n d mbmobil he pmvided thiv informadon evwn though ht brev i h t ma of the mkd nhielea could only bo soldbrdvagcorscrap ' w provide donon with thq mcq r n l a v a n ' nruch lowar icauy whalearb w salvage_value value df dbna ti riod l undar ' i ' ' ' of rhc fbllohg ' u towin c v ' tbc val 'a p yarwlt of mnr k- ' torot - t ' ' ' 0rg-e did not vj1 i l f o f tttddt presmp under rags b-o n mmtr ofallegedlouurb paym- hp sandhio6mihc rp toft ' o f t h t o s d b y 'spaymaadollar_figureofs to1 lo ' proptlty ucdbyi ' p a y m l t o f s l m mdhisron thndollar_figure salr rpaidto ' s ' - ' ' ' l-l'nura aribcof tonriaad of sin d pymcnt fs n 'iuadulor l by jlzlaulhorizad body of tha opplicoblc mx-oxapt v b _ ' not hrva a condl t ofii e t witb rosp'ect b thaeo r dollar_figure pks ve tik iiuahe hdusr-h-lsw of - nriginal twd of k t o n s t m e cpa tima dinctars-hatea arc 6amilymdmbas tha d y -6smijy mombeum1p11 oa navambor ' rosipaioq khlh aritsd bt dx tbincul ecb he rovicwad wem w u g h to cause h g a t d s w p y d - m u o t ppmvod who do who'arc owapos'd undnomlydmvid i m o t a d u ldor s 8nd ' lose of 's sol c num b e n afhhe bspl fit urdollar_figure hmamon them wore no indepandmt boud m a n h on dscembcii ' ar w a fjnrnda mlati ship y of wiirh b o a t f t w l r h t h c r b d e m s s c d a p s a i d ' i f direclbrj has ndollar_figuret dd founder cenr employees and otby intmttud i t mtarsd iaoo with iu ' wss nam blc 'b audit evidmoa door wt support o w m g that do-htaticn oo'kppcut thrt h a ' n t i o n s wih ems t oss of kxmnotion 6ontirmtdwith thc p'ivab i boud mombkr of hutd ulrtcbm br windividual am yaam d i n g od were eirhar any rim rp d o e l l i ' umtnopnrtofanyof s v c m w n u y h t o ' ' ' i ' form ' - i ' ' ' nnme oftaxpayer ' ' i i i i ' ' - ' w l a n a t i o n o f i t i x s ' i ' - i b ' ' i'obtpiaat or relied iwon a mia i ' ' schedule or dollar_figure hibit no i ' ' ' years ended - - r ' o s c - ' ccviom u d tr to mpusbility prior to s h e 2' doy accspting wine to of m d mploysar 5-a af charac fhp audit cvida cc memed we thrt ths bop6 of dkoctan war kmt towfng wert ye minucas to oabhhb the auctimoar swicos'nnd jdsgonrl we of donrted 'vobich hdoimatia an campnablo mwiug and c t i o n ' r s n r i c r u roadily avnilablp to and exooutivs dimtor caabg im a autidpea camact with p r n c h wed in xnaking a dctasmination with m p d to o-tian s b o d of dirtcton did not pmvida thi s n m n a any doemneatation lo z q ' k t ham l r m s a w c with their w a e but ww new lidtmd' i rhds nrmpt bsident and auotionow uil of dorud p m i ' f - ' - ' qx p t ' avrhras ' dollar_figure if arg nioap8 tau-b mpt m u is vow ' ' b tha ateat of my rdwbe lmpk on tho ko-w op ithe e a n i m if ' bert is no ud c ct national foudation carpomtion rca located m tho sruhe gddp ioal aka rp 'r tu-axompt ah is rovnkod boclusc the v r t i o n amy and mu- d hrvo a pmgrun whemby the gsncral ' public can h a t o their pbiclos bolh organkubqe are ganpt fmm fdd f n o m ax kdcr d o n c of tbo codt anduogrnnjlyhljwrrbyhl pal bmorrmrity ' ' i i k httbtrhcle woe l i i i s u t qrirb ow applicr6ls law ' i ' ' i up dirk18 d l h_r opopa9y c h d y l c n p l o whau mch w qi me u dy k luded ' ofnmployea undm d a n 312l d of the a b a d form 1099-mjsc b irr af6cora' in odditim i n b - m subject m addithd emplopcat tax- for fiiling td inelwin tho ffrir m a b t vulw of donated tonr ta officol3 md ea oyea subject p rdditionnl anploymuit tax forbackup wlhhaidtrg on thcu forixaaonel k bawd andit 5ainp rwpon was ' ur vucdon wm y k aim work axm mcrion w that - id d c s tbio r md sndw io om h m irdcgcndad wtm to blok tp amployea i iwiaad h a ib payroll recordr a sepmk d - ' ' prep t ' a ' i i ' exempt at but pinue scma or a r t a this lus is that tk stmice ' ' intannodinra d d o p s ywt thoit t e n l a o t i o l l a w_i t b ' - i i t - not rivoc'htibh of thc -onbr and fonnar p n u i ex cud e dkootot i ' ' ' ' i it is i ' ' o o t unlaos tbt chm on r tp rompt wid govamlrmt idollar_figure- dollar_figure ition h revocatii'k ro ac c to ' l i r n e t tb rotroaclivc s t h t of tha holding - i m c i of nwrpration damd r i r s - diaion kwdollar_figureo dis- s ' crxpondcm minure to tbo benefit of or be d i r t n i b o im m d h i e uao griwte bepafit and i n w m a hsya do d s t rho 6acts in thir eiwtion rrc m bridy -t not bo gnmbd ' tbn orgmhrion'e axamppibn rpptiortion ae a r uh 780s b department of tiit trrrsuy - httrnal revcauo servlce ' i i d ' m pmvido a posi tb iasue ' ' s ' - ' i ' i s i i i b i i i ' i i ' ' ' ' i i ' i 'a cvodriidn ia qdpzie'd mtmaetivdy dioriy u n d rawtion trtod put o p i r of tho mt a uuetow o m or otbor private pond df s tkoe shuwn oh bnm - i ' f a m b - i i - - - i ' ' f o i i i b - a ' i ' e w l w a t i o n o f ' i ' t a i ' s edule or erhlb8 - no ' i ' ' nmieoftupayer yeam vnded ' - n o c1o-t prrwided a lorn wpannrt cvid8n g my loen b a t w and of r r i r m c of4 o a n ia a wirtpl qmdbttwm c e il eristtzqebwd upon at tkta md c i m u n s s tba burdnn fqmof t c w r o g h m d c i n t m c s h o t h a m c e o f n l o r d ' ' totihow ' r wibut an aweemcut wa u r idt to tho ppt a tit mar - _viailool v cmnmissiamr - c i thw mhm prohibited- i i '--- ' ' r c f h_r o f h b m r d d d i r e c t o n r c s p y l rs wm tha hmdar dkaror p mi ut ad rhs pmoe in -2 la uy c l d of allqbd loma w ak org za onb8 fourid comtitutu a c h i c fmn of prohibited irnuun ex founding a y m b b kubci dew ta d a k d n c tho urbtmw'of a borrburar k r a l l t i o w w e b add - - d lkcp by 's b o d of direcmto 'tho wuo m ddmnenr my fjtrpncial raktioruhip bwacm o s-iow w tdollar_figuretea 8uj4e w s aim bnetitutis- im a r e b d t tmubltsw given dm q t drat ' t e r ion - ' h typo h h ' i i i s n o c r v i d o o f o ' ' - tho b u r d o f p r o v i q tbs dlristanca of t i ban m on burden her not boea mat andollar_figuret alleged r o p a m t p ' ' conclusion on issue i ' ' ii a-'o kl pavmanhh l a i i ' l i ' co i a t o w coqauy irmnrkotv c o o j m u w u d ' sod is thc aoa of chprgqd by b w e c h s b t w b u e v d rwons prwidblll h tbe ma m o n t enknd into m'pekwy tow camp prnvided a piv d c m p a n y d ' s chuiw roarrqg'savicopwidtc of tb fow chargw by l y r u towing compmy wem grutor ' ' ' t g c o m p q o j u x m u m y o n d w_i u t p t i 'tow my itob'a' ' u to mdwrarba j 0a' lanl mootha 8or'hir ma cmm -' w w bemg rrvrluardd or that a hiddine m c e s_r w u ud ha no m bx or t h a i t b u h w h u t h e - d i not iu ---- -'hia oboudmtafiry toindicsbthat ' nri ' cooditio azthirmbti pwsr yhoncgo' it crr igned konit ' r i8 im ' bt a k j to company imtmdhtolv bsgurq- i - --i -1ider td he41 t nnino why lt8 prviow tow 6mp rry wm aupkcad py ' p o s e d s a i o n o f s c r i r i d e f b d w s a mi' howwa fobp cornpenpa ' p fpoli of tow-idg pdm 6iscu iorlb c o b tpwing - towinncompaov'idm wsl ad f q to awvica to i of qj - ' i a h to - -- - ' l e d m m u p dollar_figurec o d o o a t e c h w h a n t h_r t s p - m i o f md got out dtha buims i towa campmy curaed o v v i a ornpauy sold io rgw to ' ' i towing c-ii towing co-v ' ' rewick uch abasglap ib dauy a lcsj rhk what arsr ' tming company thnrgd for departqpcnt of the trearry - btm rpun uc s v i w i _ vnriod but evidmco indicak that b y wete iu crcb u of tbt ddir c wed three diffbmt towi g t o w lanrlopl g d i p o p 886-a i b - fhugedby' 'pkoviding wiug'a h o a n c n a i d t i i - k v a l w ' i i ' nmrne dl' -- ' - ' ' l ' y m m a d s a - - t c a m p a n y a n y sec_1 m m f a r a k h c i t g city3 am inrbsctyl'am y p dollar_figure a r l r a s f i q r i n t h c tu g conpiny dmrgad sso oa f'dw d l arrronfly p q g w p - - -- r - b y - r - m i ' q b b s_r t c n t ' b p m t i ' l t n fhmjlai yaud f4 f4 f4 td - m l towiqa campmy moolved them txqsrmvn mrc in o t t c t h t ' m e t a r f a a r r m h l a pymuntshm e o l d y b y r a r m o f t h c t h o t i r a r a u t w h o u y q s c m o f t b o o n a l i 'ihevllusofths bishadby o thcveirkd u tofurqisbsdb to y r vnk ba ' and h m t i ymappivite bean6tro - b ta ' d d o a a ' o t b a t o n h o v t t h e d o d l r a c t n p p l d a p r vehiclasitbp gr p m o r f f p h i r w a h_r a a t o l ' cle6 'ihasl bcep fios uaeof'tbisyohrdsthfoughthe n i c l d b r r o r d u o b e r s f i leased u e e ' o f o l a g b o o k o r o t h a f o r m d p y u a m t f k p q a o m d u m f_r t t h a m t d a i n w m e o n f o r m ' w a b a o c y h w l r l r m t o f l a p s e_p a r b a n a f t d m i i ' ' p b 'ras rwz 62-zc r h m -0 d o f t h e o f i i m p o w w h l v e h i n u j c q m p w w w c do nat'iia en o dd to shorn that ths b a b '- i i ppiwoai u i used of4 a i t s f b r ' b o r o t h c r f o o e s a f o n n s n i uipoeto ordollar_figurebrbolpufrmlw notwoytaliy -gthc' t b a c f_r c l n n g i m t w y a f b v a h i d m p l u r e_p o r d s d i r o m c o a ' i i r n t b e - f i a i t ' i i ' ' ' ' i - ' ' ' ' ueg of 'scan be -it i - dollar_figure n c eon on m m ' ' b q o t w a l a n d t h u r a b i n a m f0nn w-2 do 1m to tha hdividrdr ' m mmra 'ibah' a i e ' ' - - ' - i b i a u s s ' hecona 'b fit'tto thepg uscofrhrzizcidrabenq ans tq herbifgiaowittm ' ' d m t h a t t i t a d d i r c c t g e ' use qfw whide rid p c r a use wm aqr repytcd ae h-fkiqe bcncdt m eithq fom - ' i l ' ' v u l u t h d l r u t o t q wy2 mc ' a ' i - vnhrdoftbe by l l - nor rprivlrsb him ' ' i dollar_figure ' d l ' i t ' ' ' ' - i i ' ' ' ' ' ' t ' ' t ' i i ' - i ' i ' i 'i i' ' ' i i a i i s i i i i i i ' d r p b t u sec_4 q f h d f o r t h a ' ' - - ' i ' form bsqa - n b e o f t u - a e r - i ' 'explanationopitems' ' 'i schedule or exhibit no- yeuoended' i ' 's p symtnt of ' tho dosed bane a bdcauqo thc prymonb - h hth aacc c'f recaivcd scwomic b c 'oasrdnrtw a privatn b u t to oa m b axi i n u r m t b i - door aoa lltitute a piv tt bmofit pod c dmdrnceutddallchtokr ' ' rocordod ro'lora pay blo for which no w h i m docmaration k b a m povidsd tor because - t ' n q o o o tho c b wed tp or cl domcd by - 'j poymmt of s to' ' b m m d t o i paymen of dollar_figure td i lc doon'cmtiarf b private a -- - ' omutibte prim b apb imiim basup i lm mc d ocaioolnic b d t bnpqnmm pcordadu 'pnn paymblo ' forwhich no written docitakqtuti hea berm plovidod for ihe jltsed loam ' ' a dh-d i in w ' -prymtpt sirnnj - bendit p a b b k lk dawn rw evidchca tbtwrmld kdicabb any'lopqdri haw- w h u t o u i i i l hiw t o owii rh c v h m t b -- awio --l b a a m t a t e d a n y o t b r t b e_p a y m l l t t o bociliipo by a bv d i o t t o d c u s_r a n d a e d i the uavmnnt w- ' r v wl- paoaal - ad p s i i - -- - a ccmtibm jniw b d t ' ' i and o o i k t o s a jdmb ban t and inmum ta ' ' - dollar_figure ' ' conclusion obi issue ' i ' i -syrnontofmncforproportyu by hwammt m thun ' ' 'ep y'rdmtcifrau hrnmemry ouaed'by rmrio d m ' urundermd weoftpcp opa i 'a kiudex e ' i r b o u t olrd al ar the pmperty began m if ' - ' spnp on tha propaty' without chaw rstosvaiiau odomicbo40btwhan h u a am wcdoa mcdds fit wblfb mdasd irr alc b a d t to morn to malq lnd by sliowing obl b do so bplw king p pknta to rha kuar of tht pm crty louted r t t mrdgrhafullpayment amnulpropartytbat a were oblig ' i i i ' is no c-o of b au lwm mrecuobd by c papants lo fition - a ' dbyd a i l s o c tinuod r0 urilte a toarkre co ppa y od utilia - i ' i ' l d l n r d m ' - ' ' form 886-a ' i ' name nf l' m-rr-- --- - i ' ' - - a t i o n o f f i i - ' ' m schedule or exhibit no yeen ended - -- - - - - r w u wao u1limtc1y f b p p m i d teaofit of a ib t b atant b y psid b s e pa-b for spwc m t occupied by' sea to wbwhtcd u o m p a h n brae ' conclusion on issue ' i ' i ' hall law school v unitad t n b dollar_figuremi e bmofitj l'k ksbspaymmiu w m not n o i w me i ' - i s p paid in ms yl bprovided a ycyiddiittof y w d d in' l haa nor documcmtod or b c d thd r d c m tbrt bd pmvidad the pn-t fix s mitrr narvicos hem y r a no boud ut vuthoriiiq o t h mccrci indi rtm thi'ii wa szthe and prmctico of writing wirh odollar_figurey tho hrd kell phae book_value of the tcd ehp nmabu of o h ' widad m widmce of comparnbb e ulpy ' m m dmi of tba vabiclc in mrny orraes 'tha vahiclcr wars laogmrble r had ta ba mold by rll vabicb raprdlaes of theroodition i ' - tb frilurr of prt uarpdvoly bo troatcd m a privntt b a d and emtat to to carry thodollar_figurebmdrda of pro wbat if any edw wacr onable end vdbicle t m with nu irs fom jlrir wu dane ' activibla a aid aad abet nndcmtstament o f tm w t i w -we c-b to roiride edch nor an edollar_figurevngaorsonp chot dl of e i horr of hia i m these muat in ' a ' i i i i i i conclusion on issup ' i ' r p kt o f s bmfit and i n v t to him ' i back ky h ' d prl b ' ' ' i ' ' ' ' ' co tib traprivm b ' a s o f_r h a i m a t i a n d f n h t p m i n ' i' a t o p a y a t p o f s t o e b u a g a d b r c k p n y f a r p o f aodeswv pay similrrtochlsi liandneribd iseuc8above ir i wmvidaoes of any wvaraoce agsamieat btt tea tbe i durkrg i m v w e dtncc o f h n umbcrofbwrs wcubdby aimilsr fiemica them in boa w b imiroproporpapc9l4 l d b y a r t to ebb svpuymant of wc' mmu b hutcad they td ctcurancos rhiq paymant cansriprecd aprinto b e t i by tpc niw board_of dkcton in d ' dd pay d inureineut to tht nnhrm of hi sec_3arvicc w canrprrbls alry for s p m h ' b ad board d h c t o m hfd nhei limpwladga of t o b i m s n l f d u r i n g h i r a u o o f au addibal s m d y e t t h s y m n o ' jn thuse ' ' t c h e a i d loan paymu ta by i so l c o q p b h to qualifia ur npiivate benefit to him ' ' r a m a b l towing compmy thcaa cbdclir wam mubd loadpayable ' - considuati fos thaw p-m iuuqd l r o ' i m a a ' cpmoc- checlytotdiqs m q dooumcnmtion ar aq arplnnntioa of t the cioarptt s v i b c d of me exhtatica o f a bm in a aniaea 8gpummt batwaea thc partiu ' i i i my rb wholly owaod by i - ro - m - porm a a - i ' name oftnr avrr ' r expubjanon op items or chblt ' ' no ' ' ' ' i yearsended ' a ' nor ' noithpt w tbout an r poamont wo are left td dattmrirre iu raismccbcaed upm the h a c k u m n t c d s the bu- i to ahow wugh faob md c h t u n c e a to dsmrmino the aisrcma' of a km - ' girovidbdalomrgnoniehtavidmroingany ibuibch md ' i ' of proof l 0x1 ' r e i s i n r o t a e_p w b r m h t llem is no mord of a momb of rhc board_of dimtan rtapccting ooy'ban h_r n ovidsnr nf anv n -r action hkm by '4 i bond of dicectum rlt h i k c to dcament my tlnsndal lal tio ip bmccrr ihcrrrhno wan drc m dkocyor praridrm andtbspetslonmbn lof i ie a posislly tmublawrc given the fqcr bat - i ' w e b b d ' tho burden o f g thk exhm c of a lob mu oa cmd ndiile'md pmbatiw cvidtoce waa not provlhrd by i t a t i o a d r o b p n l a o h a a m t b c c p m a t s n d t h a d e r p a y m e n f u t o ' ' privirrt m t p him ' ' ' k v o x p k the rminy bonsistcncia in tha do constiput ' i vhlikoor v colxlddam mta wbsrhcr the ' p a p p r i v u m t o h h n hirkd arh-madoby i e meqloyeeaf i have m d inor1 t ndbw rspdir f burwe m v q o of mortovu omployow oul of 'a aknum oivm thm o- ' -paid ' b o t h - -by- for ' ' af m od w c o sonstiturn a i a ' r i p h m the m d that wirorboarnphryaotor at i any d o c u m c n e q t b a maence to lhaiua'b the p n p a wore s na w haid m r r m b could not axplain why those itmuawe ptudurrm to de rho fbu anount of tjxpaymants c rutu i - ' a a k b t m t p s o y e o e iu an eaccsa kdofit paymuat u l h b l y even u onor bowwdr no attanpt wae mdc to m r d y this crmnoool pnynicl t k b m my paymat by r i' a qrivat w t wbohdfoi innuurcc ovonae tor and d d d i ' i h i mwin p ' o f i a v o t i a obligation of albu eatiliea is r b e a d tb h e party whom obligahn it by to nrnlc paymmtt- ' c b n a r i a pmata b e f i t i ' objecr of law bounty tiut ihlyilo not t i s liable with hia i - th r u r a ndod i mont for invoices r ' b y ' i i a i s a d t i d y tha k u n u in payment of r is joiarly ilo i a t f p k s rcalizd ih y wsm pay h t h s t f ' pc miums m r h_r s w o meid subgtantid oconamic b-ht when he nocivcd c d d t r on nine n o l c t h d ii private shueholdar dhqualificdpmon ad boundation manager of dbpcrwas unbdtedp wnrl use ofa vthi0106 axceu a- r qactment of the trereury - htrrpal vanuq service ' ' '23' ' i ' i f o v 886-a i -- form 886-a name d t r - - - - - - explanation orltems ' schedule or exhibit no yerrr elnded conclusion on issue rm8 ruimgmcogwn8 it m exempt urdtt should bs rcrvobad a of c date of harpamtion t k s rsq oaaively cecctivo a w t did wmik tho bllovina taecs aod r n a t a u c md d d e d that i ahauld ba mmkdl a iio mutmant bo lhcir mma olidmt auuionecr j ha bean involved in repcamd wasr bm t asmutim wbich rorjood in pri- b d t d cmd cmtiw dw and hie family membum ad to thek m e - t and b tbd miza and scaps of tho exceu b d t tr ntrc which m l t u i in private krrcfita nud hummaot were mt dominirm to the siat qmi scope of the e setivirlnr c evenapprrbcingw bythsircp continuk to cwage in the scdviti tbar cauead aceso benofir hni cdona which rooultod in privmtu at d i unment thu iho argmizaticm did not t a b miout u p m d-thrtitbs bwnapartytoanmcerr fith osffition d t h_r r t h a t i r b a m y l - b t i t t t i didmtimpbmntsrfi mpmept h h p o g c h w_i n t b o a r d o f n o e c t r t l a t h inbmt policy amitconflictof s the impact 'of thgla ex- b d t tnmswtiom on tho oharitablc v m s e of dao o r a n i a h q that tbat should haw w- t brc chvritablo pupoat of o r g d a n instwd wont'to keprivate fit pm iddnt kecud'vt d i md camnt pmidonvauctionoor which rea in --t of their dormer and p r i w bcacfitu f i do not mil i c l f of tho mtmrtpbt pmumpahn uddec reg 4958-qa g ' them ip no dvenrc impact on the commuruty if o tnx-exempt b revoked became rhnrs am numcmur c h a r i l a c a o c a t s d i t h l n t b t w m t i t y a n d r h_r b l v rnd b compliance with t h spglicablo law it was the t a m odpmrict of i and i j to piovib csch doaor in writbag gth d y tho reuil kelloy blue_book valw oftho in qmtdd vohic4 togetbuwiwrirh an irs fonn lids w dooa fa dl vohicloe ragudhrr of tk corditiop of the vehicle in many cans the wbielro w m inopezable snd had to bo mold by rn d m g o or wrp b o a d l c s o t c a a n d m n c w - former proojdcnr and b v e dmcmr ' in their cmm p1widm5 l c of brr rag llatcma d ia violatian of tba pmdpdcm a t l d l ii sca jahn marsball law school end john marahrll univdtv v u s invioktion ofthe poscti don - h u l d be tevolrad pkurcliwly effedive a u w t becauac rhe lr and his wifo oach ncdverl primta benefit and aodmt m did inumnent in seaion - impumisa 'blc privoa bmdt in ion - apartment of the treasury - bternai b e n u s servica form_886 - farm 886-a ' qlplanation of ltems i name of taapaycr schedule or u i t no yemrs ended conclusion on issue r f oaceiop diffaoat finm rho born u'rspatod in their kricla of k w q e vvtrich was aulnnittd with h i application br rrmptjon vpaa wbi qbir d e i t d d i m bttor was b d b odd bepmhbittd is tbis caw b c c a tbs is at h e dmc of t r a o l a c h t pn tarially a trddoal phvice wpe requeepsd au t h e aecas bmd3 tr-lim hbcufiva dloctnr and hir rmily m w n h t h o bxcors h e f i t imnmnctiop w m d c d to be in-t bmc6ts in a mlated grivltc lcnarruline insw of mspoddiry tu the tcohnieal w technical that r cloeig iwcrrmont wwld bo h b bar intmbt 6r both the ogrtnimbn end thc gommmsat w g e tccbnical did lave pu pridw p h e mnnnagu and umuponddbco wim the 0tg i011's bj t h a irruol iavol request it wrs dctarminad by 'xyge their dounda d ddrmcr fxwidcat md ropreedve arho dld not nepond dnd private o to fb morgaai tiaa aad h rspwtrtiva may weac infarrsod hrt if a h w s_r r v i d letter hoed daembeo e d q a e n t be mclched by d i n g m o a t h of eipndcmmtbbltandthc b mbblrlueee 602fedaralhlncoarsbrb cndodondo ber31 a b o r l e n c o s d w a d t r c m p m m i s t h p t t b e y w c t l f m d m o k w s o t alema mak mr nrurgctihledwlyrpcdupby aondnfwmooh junury31 t h e i r a m o l l o aromircd a umbificd in-hawe a n d u m vl'a a r n p t stltus pnd irnro m 30-by iottcr on j a r u q aadte getcchnicdbylsmuary31 droccnt4anga aaaf j m y tksctvlwwul areport tho s w b a did mcoivs a cuciwri wu e d i q brth d ' r neibte ge t e m nor woe rsv nuc agoat baa kived k m i dr it8 zuptumntdva thc organization md ila mptammivb ilod tu mod thai lmt dsadlios to negdtc a loaing agroemmt wicb w g e tbehaical thafbro b sarviw h o d u wort propaeiug d axampt d iwued a 30dr y latter of o n department of tha trmruty - inqrnml rmnuc servk fotrn 886-a
